DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 2/24/2020.
Claim(s) 1-20 has/have been cancelled.
Claims(s) 21-30 has/have been added. 
Claims(s) 21-30 is/are currently pending.

Information Disclosure Statement
The information disclosure statement(s) (IDS(s)) submitted on 10/7/2019 and 5/28/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner.

Drawings
The drawings were received on 10/07/2019.  These drawings are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: the specification must include a reference to the application’s priority status with respect to 35 U.S.C. 371 on page 1, line 1 of the specification.  Appropriate correction is required.
The abstract of the disclosure is objected to because the number of words is not with the range of 50 to 150 words in length.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: p.8, line 6, of the specification of the original disclosure notes “PR2” and “PR3” which appears to be a misspelling.  The Examiner suggests changing to “RP2” and “RP3”, or something similar.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 21 and 26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chae et al. US 20200107330.

As to claim 21:
Chae et al discloses:
A communication apparatus, comprising:
circuitry, which, in operation, selects at least one resource pool out of a plurality of resource pools in a plurality of carriers, based on channel busy ratios (CBRs) of the plurality of resource pools, or based on channel occupancy ratios (CRs) of the plurality of resource pools, or based on both the CBRs and the CRs of the plurality of resource pools; and
(“For example, a CR which is a metric for carrier/pool selection may not be a simple CR, but may select a carrier/pool having the least value of a product of the CR and CBR or select a carrier/pool having a product value less than a certain threshold. Alternatively, a weight according to CBR may be applied to CR_limit of each carrier/pool, and a higher CR may be allowed in a pool with a lower CBR. As another method, a weight factor may be configured by dividing a CBR by the sum of the CBRs for the respective carriers/pools, and a carrier/pool for which the least value is obtained when the weight factor is multiplied by CR may be selected.”; Chae et al.; 0093)
(“In order to select resources in the existing sidelink operation, a UE is defined to measure a channel occupancy ratio (CR) and a channel busy ratio (CBR) for each resource pool.”; Chae et al.; 0078)

(“In a system in which multiple carriers/pools are used, the carrier/pool selection of the UE may be performed in consideration of the load of the carriers/pools.”; Chae et al.; 0080)
(where
“UE” maps to “communication apparatus”,
“processor 1210”/FIG. 12 illustrates “circuitry”
“carriers/pools”/”resource pool...different carriers...different pools” maps to “plurality of resource pools in a plurality of carriers”
“select a carrier/pool”/”resource pool...different carriers...different pools”  maps to “selects at least one resource pool”, where “select” maps to “selects”, “pool”/”resource pool” maps to “resource pool”
“select a carrier/pool having the least value of a product of ... and CBR”/” measure ... and a channel busy ratio (CBR) for each resource pool”/ “carriers/pools”/”resource pool...different carriers...different pools” maps to “based on channel busy ratios (CBRs) of the plurality of resource pools”, where “least value of a product...CBR” maps to “based on”
“select a carrier/pool having the least value of a product of the CR and ...”/”carriers/pools”/”resource pool...different carriers...different pools” maps to “based on channel occupancy ratios (CRs) of the plurality of resource pools”
“based on both the CBRs and the CRs of the plurality of resource pools”)

a transmitter, which is coupled to the circuitry and which, in operation, transmits at least one packet on at least one resource in the at least one resource pool.
(“Described in the following is a case for a UE1 to select a resource unit corresponding to a specific resource from a resource pool, which means a set of a series of resources, and transmit a sidelink signal using the corresponding resource unit.”; Chae et al.; 0055)
 (where
“RF module 1230”/FIG. 12 maps to “transmitter”,
“processor 1210”/FIG. 12 maps to “circuitry”
FIG. 12 illustrates “coupled”,
“transmit” maps to “transmits”,
“transmits a sidelink signal” maps to “transmits at least one packet”, where “packet” is considered as required in order to perform “transmits a sidelink signal”,
“specific resource”/”resource unit” maps to “on at least one resource”,
“resource unit corresponding to a specific resource from a resource pool” maps to “in the at least one resource pool”)



As to claim 26:
Chae et al discloses:
A communication method implemented by a communication apparatus, the communication method comprising:
selecting at least one resource pool out of a plurality of resource pools in a plurality of carriers, based on channel busy ratios (CBRs) of the plurality of resource pools, or based on channel occupancy ratios (CRs) of the plurality of resource pools, or based on both the CBRs and the CRs of the plurality of resource pools; and 
(“For example, a CR which is a metric for carrier/pool selection may not be a simple CR, but may select a carrier/pool having the least value of a product of the CR and CBR or select a carrier/pool having a product value less than a certain threshold. Alternatively, a weight according to CBR may be applied to CR_limit of each carrier/pool, and a higher CR may be allowed in a pool with a lower CBR. As another method, a weight factor may be configured by dividing a CBR by the sum of the CBRs for the respective carriers/pools, and a carrier/pool for which the least value is obtained when the weight factor is multiplied by CR may be selected.”; Chae et al.; 0093)

(“If a resource pool is not defined across multiple carriers, pools that present on different carriers may simply be considered different pools. In this case, even multiple carriers may simply be considered to perform independent congestion control in multiple pools.”; Chae et al.; 0079)
(“In a system in which multiple carriers/pools are used, the carrier/pool selection of the UE may be performed in consideration of the load of the carriers/pools.”; Chae et al.; 0080)
(where
“UE” maps to “communication apparatus”,
“processor 1210”/FIG. 12 illustrates “circuitry”
“carriers/pools”/”resource pool...different carriers...different pools” maps to “plurality of resource pools in a plurality of carriers”
“select a carrier/pool”/”resource pool...different carriers...different pools”  maps to “selects at least one resource pool”, where “select” maps to “selects”, “pool”/”resource pool” maps to “resource pool”
“select a carrier/pool having the least value of a product of ... and CBR”/” measure ... and a channel busy ratio (CBR) for each resource pool”/ “carriers/pools”/”resource pool...different carriers...different pools” maps to “based on channel busy ratios (CBRs) of the plurality of resource pools”, where “least value of a product...CBR” maps to “based on”
“based on channel occupancy ratios (CRs) of the plurality of resource pools”
“select a carrier/pool having the least value of a product of the CR and CBR”/”carriers/pools”/”resource pool...different carriers...different pools”  maps to “based on both the CBRs and the CRs of the plurality of resource pools”)

transmitting at least one packet on at least one resource in the at least one resource pool. 
(“Described in the following is a case for a UE1 to select a resource unit corresponding to a specific resource from a resource pool, which means a set of a series of resources, and transmit a sidelink signal using the corresponding resource unit.”; Chae et al.; 0055)
 (where
“RF module 1230”/FIG. 12 maps to “transmitter”,
“processor 1210”/FIG. 12 maps to “circuitry”
FIG. 12 illustrates “coupled”,
“transmit” maps to “transmits”,
“transmits a sidelink signal” maps to “transmits at least one packet”, where “packet” is considered as required in order to perform “transmits a sidelink signal”,
“specific resource”/”resource unit” maps to “on at least one resource”,
“in the at least one resource pool”)

	Chae et al. teaches selecting a resource pool from a plurality of resource pools for transmitting a sidlink signal, where determing the selection of the resource pool is based on CBR and CR.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al. US 20200107330 in view of Kim et al. US 20180146467.

As to claim 22:
Chae et al. as described above does not explicitly teach:
wherein the at least one resource pool is selected in ascending order of the CBRs starting with the lowest CBR.

However, Kim et al. further teaches an threshold/CBR capability which includes:
wherein the at least one resource pool is selected in ascending order of the CBRs starting with the lowest CBR.
(where Table 9-1 (between para. 1480 and 1481) illustrates resource pools being selected based on sorted CBR values )

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the threshold/CBR capability of Kim et al. into Chae et al. By modifying the selection capability of Chae et al. to include the threshold/CBR capability as taught by selection capability of Kim et al., the benefits of reduced retransmission (Chae et al.; 0070) with more efficient transport (Kim et al.; 0006) are achieved.
As to claim 27:
Chae et al. as described above does not explicitly teach:
wherein the at least one resource pool is selected in ascending order of the CBRs starting with the lowest CBR.


wherein the at least one resource pool is selected in ascending order of the CBRs starting with the lowest CBR.
(where Table 9-1 (between para. 1480 and 1481) illustrates resource pools being selected based on sorted CBR values )

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the threshold/CBR capability of Kim et al. into Chae et al. By modifying the selection capability of Chae et al. to include the threshold/CBR capability as taught by selection capability of Kim et al., the benefits of reduced retransmission (Chae et al.; 0070) with more efficient transport (Kim et al.; 0006) are achieved.
Claim(s) 24 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al. US 20200107330 in view of Chae et al. US 20200383094 (hereinafter “Chae2”).

As to claim 24:
Chae et al. as described above does not explicitly teach:
wherein the at least one resource is selected, out of a plurality of resources in the at least one resource pool, based on Received Signal Strength Indicators (RSSIs) of the plurality of resources.


wherein the at least one resource is selected, out of a plurality of resources in the at least one resource pool, based on Received Signal Strength Indicators (RSSIs) of the plurality of resources.
(“Meanwhile, the UE may reselect a carrier based on load of a carrier (e.g., S-RSSI or CBR). In this case, carrier reselection may be triggered by a second condition/event. Then, the UE does not change a previously selected carrier until the second condition/event is generated. The second condition/event may be intermittently satisfied/generated as compared with the first condition/event. For a timing when carrier reselection is performed, reference may be made to Alt. 1 to Alt 3. If carrier #b is selected through carrier reselection, the UE may select a transmission resource (e.g., subchannel) in a resource pool within carrier #b and transmit a sidelink signal using the selected transmission resource.”; Chae et al.; 0119)
(“More specifically, the UE may select subchannel(s) having the lowest S-RSSI or the lowest PSSCH-RSRP per CC, perform operation of sum of the lowest S-RSSI values for respective subframes, and randomly select a final subframe from among subframes having the sum of S-RSSI values less than a predetermined threshold value.”; Chae et al.; 0132)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the S-RSSI capability of Chae2 into Chae et al. By modifying the selection capability of Chae 

As to claim 29:
Chae et al. as described above does not explicitly teach:
wherein the at least one resource is selected, out of a plurality of resources in the at least one resource pool, based on Received Signal Strength Indicators (RSSIs) of the plurality of resources.

However, Chae2 further teaches an S-RSSI capability which includes:
wherein the at least one resource is selected, out of a plurality of resources in the at least one resource pool, based on Received Signal Strength Indicators (RSSIs) of the plurality of resources.
(“Meanwhile, the UE may reselect a carrier based on load of a carrier (e.g., S-RSSI or CBR). In this case, carrier reselection may be triggered by a second condition/event. Then, the UE does not change a previously selected carrier until the second condition/event is generated. The second condition/event may be intermittently satisfied/generated as compared with the first condition/event. For a timing when carrier reselection is performed, reference may be made to Alt. 1 to Alt 3. If carrier #b is selected through carrier reselection, the UE may select a transmission resource (e.g., subchannel) in a resource pool 
(“More specifically, the UE may select subchannel(s) having the lowest S-RSSI or the lowest PSSCH-RSRP per CC, perform operation of sum of the lowest S-RSSI values for respective subframes, and randomly select a final subframe from among subframes having the sum of S-RSSI values less than a predetermined threshold value.”; Chae et al.; 0132)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the S-RSSI capability of Chae2 into Chae et al. By modifying the selection capability of Chae et al. to include the S-RSSI capability as taught by selection capability of Chae2, the benefits of reduced retransmission (Chae et al.; 0070) with improved sidelink efficiency (Chae2; 0015) are achieved.

Claim(s) 25 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al. US 20200107330 in view of Lee et al. US 20190045465.

As to claim 25:
Chae et al. as described above does not explicitly teach:
wherein any resources which the communication apparatus does not monitor are precluded from selection of the at least one resource.


wherein any resources which the communication apparatus does not monitor are precluded from selection of the at least one resource.
(“[Proposed method #3] In the case that V2X message transmission operation is performed on subframe (SF) #K timing of carrier #A based on the [Proposed method #1] and/or [Proposed method #2] described above, and it is unable to monitor (and/or sense) SF #P of carrier #B which is (partially or entirely) overlapped with the corresponding subframe (i.e., SF #K of carrier A) on a time domain, an LCAP_UE may exclude (all of) candidate (transmission) resources (in a selection window) that may be overlapped (or collided) with a resource which is separated as much as (candidate) resource reservation period once (and/or preconfigured (/signaled) count) from SF #P, when reserving (/selecting) V2X communication related (transmission) resource on carrier #B.”; Lee et al.; 0095)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the exclude capability of Lee et al. into Chae et al. By modifying the processing capability of Chae et al. to include the exclude capability as taught by processing capability of Lee et al., the benefits of reduced retransmission (Chae et al.; 0070) with improved sidelink signaling (Lee et al.; 0007) are achieved.

As to claim 30:

wherein any resources which the communication apparatus does not monitor are precluded from selection of the at least one resource.

However, Lee et al. further teaches an exclude capability which includes:
wherein any resources which the communication apparatus does not monitor are precluded from selection of the at least one resource.
(“[Proposed method #3] In the case that V2X message transmission operation is performed on subframe (SF) #K timing of carrier #A based on the [Proposed method #1] and/or [Proposed method #2] described above, and it is unable to monitor (and/or sense) SF #P of carrier #B which is (partially or entirely) overlapped with the corresponding subframe (i.e., SF #K of carrier A) on a time domain, an LCAP_UE may exclude (all of) candidate (transmission) resources (in a selection window) that may be overlapped (or collided) with a resource which is separated as much as (candidate) resource reservation period once (and/or preconfigured (/signaled) count) from SF #P, when reserving (/selecting) V2X communication related (transmission) resource on carrier #B.”; Lee et al.; 0095)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the exclude capability of Lee et al. into Chae et al. By modifying the processing capability of Chae et al. to include the exclude capability as taught by processing capability of .

Allowable Subject Matter
Claim(s) 23 and 28 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 20190313279 – teaches control of resource occupancy based on CR (see para. 0210) and reselection of resources from another resource pool with a smaller CBR (para. 0196).
US 20200128470 – teaches selecting a pool with the smallest CBR value (see para. 0288).
US 20200120685 – teaches selecting a carrier based on an ascending order of CBR values (see para. 0154).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 

/Michael K Phillips/Examiner, Art Unit 2464